Citation Nr: 0822856	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-40 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for service-connected bilateral hearing loss from 
September 16, 2004, to November 16, 2007. 

2.  Entitlement to a disability rating in excess of 20 
percent for service-connected bilateral hearing loss from 
November 17, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that assigned a 10 percent 
disability rating for bilateral hearing loss effective in 
September 2004.

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned.  The Board remanded the claim in 
October 2007 for additional development.  Subsequently, a 
December 2007 rating decision increased the rating for 
bilateral hearing loss to 20 percent, effective November 17, 
2007.  As the 20 percent rating is less than the maximum 
available rating, the issue remains on appeal.  AB v. Brown, 
6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The results of an October 2004 VA audiological 
examination show an exceptional pattern of hearing impairment 
according to 38 C.F.R. § 4.86(a).  Pure tone thresholds 
averaged 61 decibels in the veteran's right ear corresponding 
to Level IV hearing acuity using Table VIA.  Pure tone 
thresholds averaged 68 decibels in the veteran's left ear 
corresponding to Level V hearing acuity using Table VIA.    

2.  The results of a November 2007 VA audiological 
examination show an exceptional pattern of hearing impairment 
according to 38 C.F.R. § 4.86(a).  Pure tone thresholds 
averaged 56.25 decibels in the veteran's right ear 
corresponding to Level IV hearing acuity using Table VIA.  
Pure tone thresholds averaged 71.25 decibels in the veteran's 
left ear corresponding to Level VI hearing acuity using Table 
VIA.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent from September 16, 2004, to November 16, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.85, 
4.86, Diagnostic Code 6100 (2007).

2.  The schedular criteria for a disability rating in excess 
of 20 percent from November 17, 2007, for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
4.85, 4.86; Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2004, March 
2006, and November 2007; rating decisions in December 2004 
and December 2007; and a statement of the case in September 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in January 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that his bilateral hearing loss is worse 
than the ratings assigned of 10 percent from September 16, 
2004, to November 16, 2007, and 20 percent from November 17, 
2007.  

In September 2004 the veteran sought a compensable rating for 
his bilateral hearing loss.  The RO assigned a 10 percent 
rating, effective September 16, 2004.  The veteran disagreed 
with the rating and during the appeal the RO assigned a 
rating of 20 percent, effective November 17, 2007, the date 
of a VA examination.  Thus, the veteran has on appeal the 
issues of entitlement to a rating in excess of 10 percent 
from September 16, 2004 to November 16, 2007, and in excess 
of 20 percent from November 17, 2007.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (2007).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2007).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Ratings of defective hearing range from noncompensable to 100 
percent disabling based on organic impairment of hearing 
acuity as demonstrated by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies at 1000, 2000, 3000, and 4000 Hertz.  38 
C.F.R. § 4.85, Table VI (2007).  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule provides for audiometric test results to be 
translated into a numeric designation and establishes eleven 
auditory acuity levels, from Level I, for essentially normal 
acuity, through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2007).  The assignment of 
disability ratings for hearing impairment is arrived at by a 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

Exceptional patterns of hearing impairment are also 
considered.  When the pure tone threshold at each of the four 
specified frequencies of 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  Also, when 
the pure tone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86 (2007).

In a March 1974 rating decision, the veteran was granted 
service connection for impaired hearing based on acoustic 
trauma in service and a zero percent (noncompensable) rating 
was assigned from December 1973.  A rating decision in 
September 1980 continued the noncompensable rating.

In September 2004, the veteran sought a re-evaluation due to 
worsening of his hearing.  At a VA audiological examination 
in October 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
60
60
60
65
LEFT
NA
65
65
70
75

The frequency average was 61 in the right ear and 68 in the 
left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 80 in the left 
ear.  The examiner diagnosed moderate to severe sensorineural 
hearing loss bilaterally.  The veteran's word discrimination 
ability was good bilaterally.

Under Table VI, the October 2004 VA audiology evaluation 
findings of an average of 61 and speech recognition of 88 
percent reveal that the veteran exhibited a Level III hearing 
loss in the right ear.  The findings of an average of 68 and 
speech recognition of 80 percent reveal that the veteran 
exhibited a Level IV hearing loss in the left ear.  38 C.F.R. 
§ 4.85, Table VI (2007).  

However, the exceptional patterns of hearing loss described 
in 38 C.F.R. § 4.86(a) are demonstrated.  Under the 
provisions of 38 C.F.R. § 4.86(a) each ear will be evaluated 
separately.  The puretone threshold average for the right ear 
was 61 which is Level IV under Table VIA.  The puretone 
threshold average for the left ear was 68 which is Level V 
under Table VIA.  

The veteran is not entitled to consideration under 38 C.F.R. 
§ 4.86(b) because the October 2004 VA audiology evaluation 
findings do not show for either ear a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The assigned Roman numerals under Table VIA are higher than 
the designation under Table VI, thus, the appropriate Roman 
numeral designation for hearing impairment will be from Table 
VIA which is Level IV for the right ear and Level V for the 
left ear.  The combination of the October 2004 scores under 
Table VIA of Level IV for the right ear and Level V for the 
left ear in the manner set forth in Table VII results in a 10 
percent rating for bilateral hearing loss under DC 6100.  
38 C.F.R. § 4.85, Table VII (2007).

The veteran wrote in April 2007 that he felt that his hearing 
loss had increased in severity.  He mentioned that others had 
pointed out that his hearing loss was worse.  He also stated 
that he had no further treatment for his hearing loss.  The 
veteran testified in June 2007 that his hearing was worse 
since his last examination in October 2004.  He described a 
few areas where he thought his hearing was worse including 
hearing on the job.  

The case was remanded for additional development and the 
veteran was afforded another VA audiological evaluation in 
November 2007.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
55
55
55
60
LEFT
NA
70
70
75
70

The frequency average was 56.25 in the right ear and 71.25 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 84 in the left 
ear.  The examiner diagnosed sensorineural hearing loss 
moderate to moderately severe in the right ear and moderately 
severe to severe in the left ear.  The veteran's speech 
recognition ability was good bilaterally.

Under Table VI, the November 2007 VA audiology evaluation 
findings of an average of 56.25 and speech recognition of 88 
percent reveal that the veteran exhibited a Level II hearing 
loss in the right ear.  The findings of an average of 71.25 
and speech recognition of 84 percent reveal that the veteran 
exhibited a Level III hearing loss in the left ear.  
38 C.F.R. § 4.85, Table VI (2007).  

The exceptional patterns of hearing loss described in 38 
C.F.R. § 4.86(a) were again demonstrated.  The puretone 
threshold average for the right ear was 56.25 which is Level 
IV under Table VIA.  The puretone threshold average for the 
left ear was 71.25 which is Level VI under Table VIA.  

The veteran is not entitled to consideration under 38 C.F.R. 
§ 4.86(b) because the November 2007 VA audiology evaluation 
findings do not show for either ear a pure tone threshold of 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.

The assigned Roman numerals under Table VIA are higher than 
the designation under Table VI, thus, the appropriate Roman 
numeral designation for hearing impairment will be from Table 
VIA which is Level IV for the right ear and Level VI for the 
left ear.  The combination of the November 2007 scores under 
Table VIA of Level IV for the right ear and Level VI for the 
left ear in the manner set forth in Table VII results in a 20 
percent rating for bilateral hearing loss under DC 6100.  
38 C.F.R. § 4.85, Table VII (2007).

In deciding this matter, the Board has considered that 
separate ratings can be assigned for separate periods of time 
based upon the facts found.  The evidence does not show a 
bilateral hearing loss disability warranting a disability 
rating in excess of 10 percent from September 16, 2004 to 
November 16, 2007; or in excess of 20 percent from November 
17, 2007.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a disability rating in excess of 10 
percent from September 16, 2004, to November 16, 2007; and a 
rating in excess of 20 percent from November 17, 2007, for 
the veteran's service-connected bilateral hearing loss.  
Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected bilateral hearing loss from September 
16, 2004, to November 16, 2007, is denied. 

Entitlement to a disability rating in excess of 20 percent 
for service-connected bilateral hearing loss from November 
17, 2007, is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


